                                                    :
         Case 1:18-cr-00033-KMW Document 69-1 Filed C :;,{J~~S Sf)NVl of 3
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:-----,----:--
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED:"?::/
                                                                                        V
                                                                                          I'-/ I'd..(f'
 ------------------------------------                         X

  UNITED STA TES OF AMERICA                                        FINAL ORDER OF FORFEITURE

                   -v.-                                             18 Cr. 33 (KMW)

  PAI YANG,

                               Defendant.

  ------------------------------------                        X
               WHEREAS, on or about March 6, 2019, this Court entered a Consent Preliminary

Order of Forfeiture as to -Specific Property/Money Judgment (the "Preliminary Order of

Forfeiture") (D.E. 56), which ordered the forfeiture to the United States of all right, title and

interest of PAI YANG (the "Defendant") in the following property:

                          a. All funds on deposit in Bank of America Account No. 483059036066,
                             held in the name of "H and Pai Trading, Inc.";

                          b. All funds on deposit in Bank of America Account No. 483068898169,
                             held in the name of "Pai Yang";

                          c. All funds on deposit in Bank of America Account No. 483069019578,
                             held in the name of "Hand Pai Trading, Inc." ;

                          d. All funds on deposit in Bank of America Account No. 483061847476,
                             held in the name of "Pai Yang" ;

                          e. $7,595.00 in United States currency seized on or about October 5, 2017,
                             from the Defendant's residence located on West 42 nd Street, New York,
                             NY; and

                          f.    $2,475.00 in United States currency seized on or about October 5, 2017,
                                from the Defendant's residence located on West 42 nd Street, New York,
                                NY;

(collectively, the "Specific Property");

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
         Case 1:18-cr-00033-KMW Document 69-1 Filed 07/13/21 Page 2 of 3




notice of the United States' intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements ofTitle 21 , United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,

provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

               WHEREAS , the provisions of Title 21 , United State Code, Section 853(n)(l), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government' s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www .forfeiture.gov)

beginning on April 6, 2021 , for thirty (30) consecutive days, through May 5, 2021 , pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on July 13,

2021 (D.E. 68);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant are the only persons and/or entities known by the

Government to have a potential interest the Specific Property; and



                                                  2
        Case 1:18-cr-00033-KMW Document 69-1 Filed 07/13/21 Page 3 of 3




               WHEREAS, pursuant to Title 21 , United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21 , United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).




         :;:flt,
Dated: New York, New York
               J'f , 2021

                                                       SO ORDERED:




                                                       HONORABLE KIMBA M. WOOD
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
